Title: To James Madison from the Inhabitants of Milton, Massachusetts, 9 March 1812 (Abstract)
From: Milton Inhabitants
To: Madison, James


9 March 1812. Transmit an address to the president, adopted at a town meeting on 2 Mar., on the subject of vaccination, to which they add an expression “of their desire to contribute to the public welfare, of their devotion to the national cause, and of the sentiments of high respect, and consideration, which they entertain for the illustrious chief of the United States.”
